Name: Commission Regulation (EEC) No 678/80 of 21 March 1980 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 3 . 80 Official Journal of the European Communities No L 77/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 678/80 of 21 March 1980 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974 /71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 987 /79 (2 ), and in particular Articles 3 and 6 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (J), and in particular Article 1 (2 ) thereof, Whereas Commission Regulation (EEC) No 1380/ 75 (k), as last amended by Regulation (EEC) No 1150/79 ( 7), laid down detailed rules for the application of monetary compensatory amounts ; whereas the spot market rates ascertained in accordance with Regulation (EEC) No 1380/75 during the period 12 to 18 March 1980 in respect of the pound sterling represents a difference departing by more than one point from the percentage taken as a basis when the monetary compensator)' amounts were last fixed ; Whereas , in accordance with Article 4 (2 ) of Regu ­ lation (EEC) No 974/71 , no monetary compensatory amount shall be fixed for products for which the amount calculated is negligible in relation to their average value ; whereas such a situation has arisen in the case of processed agricultural products not covered by Annex II to the Treaty ; whereas , therefore , it is appropriate to abolish the monetary compensatory amounts applicable in the United Kingdom to processed agricultural products not covered by Annex II to the Treaty ; Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 243 /78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts (*), as amended by Regulation (EEC) No 1544 /78 O, provides that monetary compensatory amounts fixed in advance shall be adjusted if a new representative rate comes into effect during the period of validity of the certificate ; whereas this new rate must have been decided on before the application for a certificate was lodged ; whereas in certain sectors such a situation arises in the case of Italy and the United Kingdom ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees , Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974 /71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1979 (4), as last amended by Regu ­ lation (EEC) No 689/ 80 ( 5 ); Whereas , pursuant to Article 3 of Regulation (EEC) No 974/71 , the monetary compensatory amounts must be altered if the difference referred to in Article 2 ( 1 ) of that Regulation departs by at least one point from the percentage taken as a basis for the preceding fixing ; whereas such an alteration to the monetary compensatory amounts must be carried out according to the alteration of the difference ; (') OJ No L 106 , 12 . 5 . 1971 , p . I. ( 2 ) OJ No L 123 , 19 . 5 . 1979, p . 9 . O OJ No L 178 , 1 . 7 . 1978 , p . 63 . O OJ No L 247 , 1 . 10 . 1979 , p . 1 . O OJ No L 76 , 22 . 3 . 1980 , p . 28 . O OJ No L 139 , 30 . 5 . 1975 , p . 37 . O OJ No L 144 , 13 . 6 . 1979 , p . 8 . (") OJ No L 37 , 7 . 2 . 1978 , p . 5 . O OJ No L 182 , 5 . 7 . 1978 , p . 7 . No Lmi Official Journal of the European Communities 24 . 3 . 80 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2140/ 79 is amended as follows : (a) the 'United Kingdom' column of Part 8 of Annex I is deleted ; (b) the 'United Kingdom' column of Parts 1 and 4 of Annex I is replaced by the column appearing in Annex I to this Regulation ; (c) Annexes II , III and IV are replaced by Annexes II , III and IV to this Regulation . Article 2 This Regulation shall enter into force on 24 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 March 1980 . For the Commission Finn GUNDELACH Vice-President 24 . 3 . 80 Official Journal of the European Communities No L 77 /3 ANNEXE /  ANNEX I  ANHANG I  ALLEGATOI  BIJLAGE I  BILAG I PARTIE 1  PART 1  TEIL 1  PARTE I a  DEEL 1  DEL 1 SECTEUR DES CÃ RÃ ALES  CEREALS  SEKTOR GETREIDE SETTORE CEREALI  SECTOR GRANEN  KORN Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b Numero du tarif douanier commun CCI heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Impoti da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £/t £/t Lit/t FF/t 1 5 6 7 S 10.01 A 2,272 10.01 B 3,368 10.02 2,160 10.03 2,016 10.04 1,940 10.05 B 2,016 10.07 B 1,985 10.07 C 1,985 11.01 A 2,884 11.01 B 2,728 11.02 A I a) 4,690 11.02 A I b) 3,115 11.01 C 2,057 11.01 D 1,979 11.01 E I 2,823 11.01 E II 1,855 ex 11.01 G (') 2,025 ex 11.01 G O 2,025 11.02 A II 2,204 11.02 A III 2,823 11.02 A IV 2,716 11.02 A V a) 1 3,025 11.02 A V a) 2 3,025 11.02 A V b) 2,057 No L 77/4 Official Journal of the European Communities 24 . 3 . 80 Numero du tarif douanier commun CCI heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France . - £ / t £/t Lit/t FF/t I 5 6 7 8 ex 11.02 A VII (') 2,025 ex 1.02 A VII 0 2,025 11.02 B I a) 1 2,057 11.02 B I a) 2 aa) 1,979 11.02 B I a) 2 bb) 1,979 11.02 B I b) 1 2,823 1.02 B I b) 2 2,716 1.02 B II a) 2,317 11.02 B II b) 2,204 11.02 B II c) 2,057 ex 11.02 B II d) (') 2,025 ex 11.02 B II d) (2) 2,025 11.02 C I 2,317 11.02 C II 2,204 11.02 C III 3,226 11.02 C IV 1,979 11.02 C V 2,057 ex 11.02 C VI (') 2,025 ex 11.02 C VI (2) 2,025 11.02 D I 2,317 11.02 D II 2,204 11.02 D III 2,057 11.02 D IV 1,979 11.02 DV 2,057 ex 1.02 D VI (') 2,025 ex 11.02 D VI O 2,025 11.02 E I a) 1 2,057 11.02 E I a) 2 1,979 11.02 E I b) 1 2,823 11.02 E I b) 2 3,492 11.02 E II a) 2,317 11.02 E II b) 2,204 11.02 E II c) 2,218 ex 11.02 E II d) 2 (') 2,025 ex 11.02 E II d) 2 (') 2,025 11.02 F I 2,317 11.02 F II 2,204 1 .02 F III 2,057 24 . 3 . 80 Official Journal of the European Communities No L 77/5 Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/t Ireland £/t Italia Lit/t France FF/t I 5 fe 7 8 11.02 F IV 1,979 11.02 F V 2,057 ex 11.02 F VII (') 2,025 ex 1 1-.02 F VII O 2,025 11.02 G I 1,704 11.02 G II 1,371 11.07 A I a) 4,044 11.07 A I b) 3 »021 11.07 A II a) 3,589 11.07 A II b) 2,682 11.07 B 3,125 11.08 A I O 3,045 11.08 A III O 4,703 11.08 A IV (4) 3,246 11.08 A V (J) 3,045 11.09 8,178 17.02 B II a) C) 3,972 17.02 B II b) (') 3,045 21.07 F II 3,045 23.02 A I a) 0,567 23.02 A I b) 1,828 23.02 A II a) 0,504 23.02 A II b) 2,018 23.03 A I 3,630 23.07 B I a) 1 (7) 0,323 23.07 B I a) 2 (') (7) 0,323 23.07 B I b) 1 O 1,008 23.07 B I b) 2 (') (') 1,008 23.07 B I c) 1 (') 2,016 23.07 B I c) 2 C) O 2,016 No L 77/6 J Official Journal of the European Communities 24. 3 . 80 Notes (') Millet . (2) Grain sorghum. (') The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight , this compensatory amount shall be multiplied by a coefficient calculated bv means of the following formula : C = a x 1-176 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. (4) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a X 1-282 1 000 (C = coefficient ; a = content by weight of starch , expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. ( s ) Pursuant to Regulation (EEC) No 2730/^75 , the product falling within subheading 17.02 B I is subject to the same compensa ­ tory amount as products falling within subheading 17.02 B II . (*) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey ) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/Lfrs/t Netherlands Fl/t United Kingdom £/t Ireland £/t Italy Lit / t France FF/t More than 12 % but less than 30 % 30 % or more but less than 50 % 0 0 (a) In trade with non-member countries , the coefficient 1 - 92 shall be applied to the supplementary amounts indicated above . (b) In intra-Community trade and in trade with third countries , where these products contain :  skimmed-milk powder sold and denatured in accordance with the provisions of Regulation (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977) and Regulation (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or for which the aid has been granted and skimmed-milk powder which has been denatured in accordance with the provisions of Regulation (EEC) No 1844/77 (OJ No L 205 , 11. 8 . 1977), and  either fish meal or fish oil and /or fish liver oil or iron carbonate and/or iron sulphate and/or copper sulphate, the supplementary amounts indicated above shall be multiplied by the coefficient 0-27 . (c) When completing customs formalities , the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product , of :  powdered or granulated milk (excluding whey),  powdered or granulated whey ,  added casein or caseinate . O In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading . 24. 3 . 80 Official Journal of the European Communities No L 77/7 PARTIE 4  PART 4  TEIL 4  PARTE 4 »  DEEL 4  DEL 4 SECTEUR DES Ã UFS ET DE LA VIANDE DE VOLAILLE  EGGS AND POULTRY SEKTOR EIER UND GEFLÃ GELFLEISCH  SETTORE UOVA E POLLAME SECTOR EIEREN EN PLUIMVEE  FJERKRÃ KÃD OG Ã G Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappel i j k douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £ £ Lit FF I 5 6 7 8  100 niÃ ¨ces/ J 00 pieces/ 1 00 StÃ ¼ck/ 1 00 pezzi/ 1 00 stuks/ 1 00 stk . 01.05 A I 01.05 A II 0,167 0,079 01.05 B I 01.05 B II 01.05 B III 01.05 B IV 01.05 B V 02.02 A I a) 02.02 A I b) 02.02 A I c) 02.02 A II a) 02.02 A II b) 02.02 A II c) 02.02 A III a) 02.02 A III b) 02.02 A IV 02.02 A V 02.02 B I 02.02 B II a) 1 02.02 B II a) 2 02.02 B II a) 3 02.02 B II a) 4 02.02 B II a) 5 02.02 B II b) 02.02 B II c) 02.02 B II d) 1 02.02 B II d) 2 100 kg - 0,309 0,487 0,439 0,329 0,535 0,388 0,441 0,481 0,573 0,696 0,773 0,627 0,686 0,470 0,765 1,223 0,529 0,850 0,754 0,517 0,841 0,397 0,275 1,028 0,751 / - No L 77/ 8 Official Journal of the European Communities 24 . 3 . 80 NumÃ ©ro du tarif douanier commun CCI ' heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk. douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £ Ireland £ Italia Lit France FF I 5 6 7 8  100 kg I 02.02 B II d) 3 0,728 02.02 B II e) 1 0,994 02.02 B II e) 2 aa) 0,352 02.02 B II e) 2 bb) 0,634 02.02 B II e) 3 0,684 02.02 B II f) 1,223 I 02.02 C 0,275 02.05 C 0,611  100 piÃ ¨ces/ 100 pieces/ 100 StÃ ¼ck/ 100 pezzi/ 100 stuks/ 100 stk .  04.05 A I a) 1 04.05 A I a) 2 0,119 0,049  100 kg  04.05 A I b) 04.05 B I a) 1 04.05 B I a) 2 04.05 B I b) 1 04.05 B I b) 2 04.05 B I b) 3 35.02 A II a) J 35.02 A II a) 2 0,515 2,327 0,597 1,050 1,122 2,409 2,090 0,283 24 . 3 . 80 Official Journal of the European Communities No L 77/9 ANNEX II Coefficients provided for in Article 4 (3 ) of Regulation (EEC) No 1380/75 Products Member States Germany Benelux Ireland Italy UnitedKingdom France  Beef and veal 0-902 0-981 1-013 1-037  Milk and milk products 0-892 0-976  1-013  1-037  of Regulation (EEC) No 1059/69 0-902 0-981  1.013  1-037  Pigmeat 0-902 0-981  1-067    Sugar and isoglucose 0-902 0-981  1-067  1-037  Cereals 0-902 0-981  1-067 1-023 1-037  Eggs and poultry and albumins 0-902 0-981  1-067 1-023 1-037  Wine 0-902  1-029   No L 77/ 10 Official Journal of the European Communities 24 . 3 . 80 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III  BILAG III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 Ins del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Taux de change de la lire italienne et de la livre anglaise [article 11 paragraphe 3 du rÃ ¨glement (CEE) n ° 1380/75] Exchange rate for the lira and the pound sterling (Article 11 (3 ) of Regulation (EEC) No 1380/75) Wechselkurse der Lira und des englischen Pfundes (Artikel 11 Absatz 3 der Verordnung (EWG) Nr. 1380/75) Tasso di cambio della lira e della sterlina inglese (articolo 11 , paragrafo 3, del regolamento (CEE) n. 1380/75) Wisselkoersen van de Ike en van het Engelse pond (artikel 11 , lid 3, van Verordening (EEG) nr. 1380/75) Valutakurser for lire og det engelske pund (artikel 11 , stk. 3 , i forordning (EÃF) nr. 1380/75) 100 Lit (0 Roma + Milano) = 3,50292 FB/Flux 0,674190 Dkr 0,215777 DM 0,505644 FF 0,237670 F1 0,0582784 £ (Irl) 0,0529044 £ (UK) 1 £ (UK) = 65,9552 FB/Flux 12,6858 Dkr 4,06004 DM 9,49564 FF 4,46597 F1 1,10028 £ (Irl) 1 £ (IH) = 0,908860 £ (UK) 24 . 3 . 80 Official Journal of the European Communities No L 77/ 11 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2140/79 and fixed in advance from 24 March 1980 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Italy Cereals and poultrymeat Pigmeat 0-204323 0-204323 1 August 1980 1 November 1980 Sugar and isoglucose 0-204323 1 July 1980 United Kingdom Cereals and poultrymeat 0-0 1 August 1980 NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary com ­ pensatory amount was applied for during the period of its validity .